                                      1   MARK S. POSARD (SBN 208790)
                                          mposard@grsm.com
                                      2   ALEXANDRA M. LOUDERBACK (SBN 312692)
                                          alouderback@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Parkcenter Drive, Suite 200
                                      4   Sacramento, CA 95825
                                          Telephone: (916) 565-2900
                                      5   Facsimile: (916) 920-4402

                                      6   Attorneys for Defendant

                                      7

                                      8                                 UNITED STATES DISTRICT COURT

                                      9                               NORTHERN DISTRICT OF CALIFORNIA

                                     10   Peter Strojnik,                                  )   CASE NO. 3:18-cv-06587-JSC
                                                                                           )
                                     11                                   Plaintiff,       )   DEFENDANT’S ANSWER TO
Gordon Rees Scully Mansukhani, LLP




                                                                                           )   COMPLAINT FOR DAMAGES AND
   3 Parkcenter Drive, Suite 200




                                     12          vs.                                       )   INJUNCTIVE RELIEF
      Sacramento, CA 95825




                                                                                           )
                                     13   Joie de Vivre Hospitality LLC dba the Laurel         DEMAND FOR JURY TRIAL
                                                                                           )
                                          Inn,
                                     14                                                    )   Complaint Filed: October 29, 2018
                                                                          Defendant.       )   Trial: Not Set
                                     15                                                    )
                                                                                           )
                                     16

                                     17          Defendant JOIE DE VIVRE HOSPITALITY LLC (“Defendant”) answers Plaintiff

                                     18   PETER STROJNIK’s (“Plaintiff”) Complaint for Damages and Injunctive Relief (the

                                     19   “Complaint”) as follows:

                                     20          1.         Defendant denies each and every allegation contained in the Complaint and each

                                     21   and every claim for relief thereof, which Defendant does not expressly admit or otherwise plead.

                                     22   Responding to Paragraph 1, Defendant affirmatively alleges such paragraph contains legal

                                     23   conclusions and analysis to which no response is required. Further responding to Paragraph 1,

                                     24   Defendant admits Plaintiff has brought this action pursuant to the Complaint. Defendant denies

                                     25   the remaining allegations in Paragraph 1.

                                     26                                                PARTIES

                                     27          2.         Defendant lacks knowledge or information sufficient to form a belief about the

                                     28   truth or falsity of the allegations in Paragraph 2, and therefore denies them. Defendant further
                                                                        -1-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                      1   denies the remaining allegations in paragraph 2, which contain legal conclusions and analysis to

                                      2   which no response is required.

                                      3          3.      Defendant lacks knowledge or information sufficient to form a belief about the

                                      4   truth or falsity of the allegations in Paragraph 3, and therefore denies them. Defendant denies

                                      5   any and all factual allegations in Paragraph 3 related to its alleged actions and/or omissions.

                                      6          4.      Defendant lacks knowledge or information sufficient to form a belief about the

                                      7   truth or falsity of the allegations in Paragraph 4, and therefore denies them. Defendant denies

                                      8   any and all factual allegations in Paragraph 4 related to its alleged actions and/or omissions.

                                      9          5.      Defendant denies that it owns and/or operates, or is otherwise affiliated in any

                                     10   way with the Hotel located at 221 Cypress Avenue, Moss Beach, CA. In further response to

                                     11   Paragraph 5, Defendant affirmatively alleges such paragraph contains legal conclusions and
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   analysis to which no response is required. Defendant denies the remaining allegations in
      Sacramento, CA 95825




                                     13   Paragraph 5.

                                     14                                     JURISDICTION & VENUE

                                     15          6.      Defendant admits that this Court has original jurisdiction over this case.

                                     16          7.      In response to Paragraph 7, Defendant affirmatively alleges such paragraph

                                     17   contains legal conclusions and analysis to which no response is required. Defendant lacks

                                     18   knowledge or information sufficient to form a belief about the truth or falsity of the remaining

                                     19   allegations in Paragraph 7, and therefore denies them.

                                     20          8.      Defendant admits that this Court has subject matter jurisdiction over this action.

                                     21          9.      In response to Paragraph 9, Defendant admits that venue is proper in this Court.

                                     22          10.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     23   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     24   the first sentence of Paragraph 10, and therefore denies them. In further response to paragraph

                                     25   10, Defendant affirmatively alleges the second sentence of Paragraph 10 contains legal

                                     26   conclusions and analysis to which no response is required.

                                     27          11.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks
                                     28   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
                                                                                         -2-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                               Case No. 3:18-cv-06587-JSC
                                      1   the first sentence of Paragraph 11, and therefore denies them. In further response to Paragraph

                                      2   11, Defendant affirmatively alleges the second sentence contains legal conclusions and analysis

                                      3   to which no response is required.

                                      4          12.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      5   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      6   the first sentence of Paragraph 12, and therefore denies them. In further response to Paragraph

                                      7   12, Defendant affirmatively alleges the second sentence contains legal conclusions and analysis

                                      8   to which no response is required.

                                      9       COUNT ONE: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF

                                     10                                  1990 (42 U.S.C. section 12101, et seq.)

                                     11          13.     Defendant incorporates by reference the admissions and denials to Paragraphs 1
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   through 12. Defendant denies the remaining allegations in Paragraph 13.
      Sacramento, CA 95825




                                     13          14.     Defendant lacks knowledge or information sufficient to form a belief about the

                                     14   truth or falsity of the allegations in Paragraph 14, and therefore denies them.

                                     15          15.     Defendant lacks knowledge or information sufficient to form a belief about the

                                     16   truth or falsity of the allegations in Paragraph 15, and therefore denies them.

                                     17          16.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     18   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     19   Paragraph 16, and therefore denies them.

                                     20          17.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     21   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     22   Paragraph 17, and therefore denies them.

                                     23          18.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     24   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     25   Paragraph 18, and therefore denies them.

                                     26          19.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     27   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
                                     28   Paragraph 19, and therefore denies them.
                                                                        -3-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                      1          20.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      2   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      3   Paragraph 20, and therefore denies them.

                                      4          21.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      5   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      6   Paragraph 21, and therefore denies them.

                                      7          22.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      8   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      9   Paragraph 22, and therefore denies them.

                                     10          23.     Defendant denies that it violated the Americans with Disabilities Act and is liable

                                     11   for damages. Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
      Sacramento, CA 95825




                                     13   Paragraph 23, and therefore denies them.

                                     14          24.     Defendant denies that it violated the Americans with Disabilities Act and is liable

                                     15   for damages. Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     16   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     17   Paragraph 24, and therefore denies them.

                                     18          25.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     19   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     20   Paragraph 25, and therefore denies them.

                                     21          26.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     22   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     23   Paragraph 26, and therefore denies them.

                                     24          27.     Defendant denies that it violated the Americans with Disabilities Act and is liable

                                     25   for damages. Defendant affirmatively alleges Plaintiff has not stated a claim under Count One

                                     26   and is not entitled to the relief he seeks in Paragraph 27, including subparagraphs (A) through

                                     27   (G).
                                     28          ///
                                                                        -4-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                      1                COUNT TWO: VIOLATION OF THE UNRUH CIVIL RIGHTS ACT

                                      2                                       (Cal. Civ. Code § 51-53.)

                                      3          28.     Defendant incorporates by reference their admissions and denials to Paragraphs 1

                                      4   through 27. Defendant denies the remaining allegations in paragraph 28.

                                      5          29.     Defendant lacks knowledge or information sufficient to form a belief about the

                                      6   truth or falsity of the remaining allegations in Paragraph 29, and therefore denies them.

                                      7          30.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      8   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      9   Paragraph 30, and therefore denies them.

                                     10          31.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     11   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   Paragraph 31, and therefore denies them.
      Sacramento, CA 95825




                                     13          32.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     14   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     15   Paragraph 32, and therefore denies them.

                                     16          33.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     17   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     18   Paragraph 33, and therefore denies them.

                                     19          34.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     20   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     21   Paragraph 34, and therefore denies them.

                                     22          35.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     23   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     24   Paragraph 35, and therefore denies them.

                                     25          36.     Defendant denies that it violated the Unruh Civil Rights Act and is liable for

                                     26   damages. Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     27   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
                                     28   Paragraph 36, and therefore denies them.
                                                                        -5-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                      1          37.     There are no material allegations in Paragraph 37.

                                      2          38.     Defendant denies that it violated the Unruh Civil Rights Act and is liable for

                                      3   damages. Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      4   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      5   Paragraph 38, and therefore denies them.

                                      6          39.     Defendant denies that it violated the Unruh Civil Rights Act and is liable for

                                      7   damages. Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      8   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      9   Paragraph 39, and therefore denies them.

                                     10          40.     Defendant denies that it violated the Unruh Civil Rights Act and is liable for

                                     11   damages. Defendant affirmatively alleges Plaintiff has not stated a claim under Count Two and is
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   not entitled to the relief he seeks in Paragraph 40, including subparagraphs (a) through (g).
      Sacramento, CA 95825




                                     13           COUNT THREE (erroneously listed as Count Two): VIOLATION OF THE

                                     14                            CALIFORNIA DISABLED PERSONS ACT

                                     15                                      (Cal. Civ. Code § 54-54.3.)

                                     16          41.     Defendant incorporates by reference their admissions and denials to Paragraphs 1

                                     17   through 40. Defendant denies the remaining allegations in Paragraph 41.

                                     18          42.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     19   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     20   Paragraph 42, and therefore denies them.

                                     21          43.     There are no material allegations in Paragraph 43.

                                     22          44.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     23   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     24   Paragraph 44, and therefore denies them.

                                     25          45.     Defendant denies that it violated the California Disabled Persons Act and is liable

                                     26   for damages. Defendant affirmatively alleges Plaintiff has not stated a claim under Count Three

                                     27   (erroneously listed as Count Two) and is not entitled to any relief.
                                     28          46.
                                                   Defendant denies that it violated the California Disabled Persons Act and is liable
                                                                                    -6-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                         Case No. 3:18-cv-06587-JSC
                                      1   for damages. Defendant affirmatively alleges Plaintiff has not stated a claim under Count Three

                                      2   (erroneously listed as Count Two) and is not entitled to the relief he seeks in Paragraph 46,

                                      3   including subparagraphs (a) through (g).

                                      4                                   COUNT FOUR: NEGLIGENCE

                                      5          47.     Defendant incorporates by reference their admissions and denials to Paragraphs 1

                                      6   through 46. Defendant denies the remaining allegations in Paragraph 47.

                                      7          48.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      8   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      9   Paragraph 48, and therefore denies them.

                                     10          49.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     11   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   Paragraph 49, and therefore denies them.
      Sacramento, CA 95825




                                     13          50.     The allegations in Paragraph 50 and the footnote thereto are not susceptible to an

                                     14   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                     15   § 12101(a)(2). Defendant denies the remaining allegations in Paragraph 50.

                                     16          51.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     17   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     18   Paragraph 51, and therefore denies them.

                                     19          52.     The allegations in Paragraph 52 and the footnote thereto are not susceptible to an

                                     20   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                     21   § 12101(a)(3). Defendant denies the remaining allegations in Paragraph 52.

                                     22          53.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     23   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     24   Paragraph 53, and therefore denies them.

                                     25          54.     The allegations in Paragraph 54 and the footnote thereto are not susceptible to an

                                     26   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                     27   § 12101(a)(5). Defendant denies the remaining allegations in Paragraph 54.
                                     28          55.
                                                   Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks
                                                                                 -7-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                      Case No. 3:18-cv-06587-JSC
                                      1   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      2   Paragraph 55, and therefore denies them.

                                      3          56.     The allegations in paragraph 56 and the footnote thereto are not susceptible to an

                                      4   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                      5   § 12101(a)(6). Defendant denies the remaining allegations in Paragraph 56.

                                      6          57.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                      7   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                      8   Paragraph 57, and therefore denies them.

                                      9          58.     The allegations in paragraph 58 and the footnote thereto are not susceptible to an

                                     10   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                     11   § 12101(a)(7). Defendant denies the remaining allegations in Paragraph 58.
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12          59.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks
      Sacramento, CA 95825




                                     13   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     14   Paragraph 59, and therefore denies them.

                                     15          60.     The allegations in paragraph 60 and the footnote thereto are not susceptible to an

                                     16   admission or denial inasmuch as Plaintiff asserts legal conclusions and analysis under 42 U.S.C.

                                     17   § 12101(a)(8). Defendant denies the remaining allegations in Paragraph 60.

                                     18          61.     Defendant has no knowledge of the Hotel defined in Paragraph 5. Defendant lacks

                                     19   knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

                                     20   Paragraph 61, and therefore denies them.

                                     21          62.     Defendant denies that it was negligent and liable for damages. Defendant has no

                                     22   knowledge of the Hotel defined in Paragraph 5. Defendant lacks knowledge or information

                                     23   sufficient to form a belief about the truth or falsity of the allegations in Paragraph 62, and

                                     24   therefore denies them.

                                     25          63.     Defendant denies that it was negligent and liable for damages. Defendant has no

                                     26   knowledge of the Hotel defined in Paragraph 5. Defendant lacks knowledge or information

                                     27   sufficient to form a belief about the truth or falsity of the allegations in Paragraph 63, and
                                     28   therefore denies them.
                                                                        -8-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                      1          64.     Defendant denies that it was negligent and liable for damages. Defendant has no

                                      2   knowledge of the Hotel defined in Paragraph 5. Defendant lacks knowledge or information

                                      3   sufficient to form a belief about the truth or falsity of the allegations in Paragraph 64, and

                                      4   therefore denies them.

                                      5          65.     Defendant denies that it was negligent and liable for damages. Defendant has no

                                      6   knowledge of the Hotel defined in Paragraph 5. Defendant lacks knowledge or information

                                      7   sufficient to form a belief about the truth or falsity of the allegations in Paragraph 65, and

                                      8   therefore denies them.

                                      9          66.     Defendant denies that it was negligent and liable for damages. Defendant

                                     10   affirmatively alleges Plaintiff has not stated a claim under Count Four and is not entitled to the

                                     11   relief he seeks in Paragraph 66, including subparagraphs (A) through (D).
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12                                      AFFIRMATIVE DEFENSES
      Sacramento, CA 95825




                                     13          Defendant alleges the following as further and separate affirmative defenses to Plaintiff’s

                                     14   Complaint, without assuming any burden of proof that would otherwise rest on the Plaintiff:

                                     15                                  FIRST AFFIRMATIVE DEFENSE

                                     16          Defendant alleges that Plaintiff has failed to mitigate his damages and is barred from

                                     17   recovering such damages.

                                     18                                SECOND AFFIRMATIVE DEFENSE

                                     19          Defendant alleges that it reasonably accommodated Plaintiff to the extent required by

                                     20   applicable laws and regulations.

                                     21                                 THIRD AFFIRMATIVE DEFENSE

                                     22          Defendant alleges that the accommodations Plaintiff alleges he sought were not

                                     23   reasonable accommodations because, for example, they would have constituted fundamental

                                     24   alterations in the nature of the facility operated by Defendant and/or services provided by

                                     25   Defendant.

                                     26                                FOURTH AFFIRMATIVE DEFENSE

                                     27          Defendant alleges that the complaint and each of its purported causes of action are barred
                                     28   by the applicable statutes of limitation.
                                                                        -9-
                                          DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case No. 3:18-cv-06587-JSC
                                        1                                  FIFTH AFFIRMATIVE DEFENSE

                                        2           Defendant alleges that the complaint and each of its purported causes of action fail to

                                        3   states facts sufficient to constitute a cause of action.

                                        4                                  SIXTH AFFIRMATIVE DEFENSE

                                        5           Defendant alleges that its conduct with respect to Plaintiff was at all times reasonable, in

                                        6   complete good faith, based upon a good cause, and motivated solely by legitimate

                                        7   considerations.

                                        8                                SEVENTH AFFIRMATIVE DEFENSE

                                        9           At all times relevant, Defendant has met all statutory obligations owed to Plaintiff, or any

                                       10   other person with disabilities, if any, and therefore Plaintiff’s claims are barred.

                                       11                                 EIGHTH AFFIRMATIVE DEFENSE
  Gordon Rees Scully Mansukhani, LLP
     3 Parkcenter Drive, Suite 200




                                       12           Plaintiff’s claims are barred because the removal of any alleged access barrier is not
        Sacramento, CA 95825




                                       13   technically feasible and no alternative methods of access could be provided without

                                       14   fundamentally altering the nature of the goods, services, and facilities being provided.

                                       15                                  NINTH AFFIRMATIVE DEFENSE

                                       16           Pursuant to law and contract, Defendant is not responsible for any access violation.

                                       17                                         PRAYER FOR RELIEF

                                       18           1.      That Plaintiff take nothing by way of the Complaint;

                                       19           2.      That judgment be entered in favor of Defendant;

                                       20           3.      For costs of suit incurred in defense of this action;

                                       21           4.      For recovery of attorneys’ fees expended in the defense of this action; and

                                       22           5.      For such other and further relief as the Court deems just and proper.

                                       23
                                            Dated: December 17, 2018                        GORDON REES SCULLY MANSUKHANI, LLP
                                       24

                                       25                                                   By: /s/ Alexandra M. Louderback _____________
                                                                                                   Mark S. Posard
                                       26                                                          Alexandra M. Louderback
                                                                                                   Attorneys for Defendants
                                       27
                                       28
1168765/41890527v.1
                                                                          -10-
                                            DEFENDANT’S ANSWER TO COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case No. 3:18-cv-06587-JSC
